DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 2/23/22. Claim 1 has been amended, claims 3, 11-14, and 16-20 have been cancelled, and no new claims have been added. Thus, claims 1-2, 4-10, and 15 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 4 repeats the newly added limitations from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesotti (2007/0299374) in view of Tomlinson (2012/0259255).

Gesotti discloses a repetition of pulses (203, fig 2; see [0030], lines 6-7), a single pulse duration (201, fig 2; see [0031], lines 1-4) and a cadence pulse rate (205, fig 2), and that cadence signals needs to be optimized to “provide the vibratory cue for the entire movement of the muscle” (see [0033], lines 3-4) but lacks the exact range of a cadence pulse rate set between 0.5 and 3 pulses per second; a single pulse duration between 0.1 and 1.0 second, and a repetition of pulses for at least 30 seconds. However, it would have been obvious to one having ordinary skill 
Gesotti lacks a sensor configured to provide to the control unit position signals of a lower limb in a gait cycle, wherein said sensor is an accelerometer, and said position signals are accelerometer signals configured to indicate when a foot of  lower limb is in contact with the ground and wherein a generation program is configured to modify a cadence pulse rate responsive to said position signals.
However, Tomlinson teaches a haptic system (10, fig 1) with a sensor (44, fig 3 containing sensor) configured to provide position signals of a lower limb in a gait cycle (see [0035], lines 7-9), wherein said sensor is an accelerometer (see [003], lines 3-5), and said position signals are accelerometer signals configured to indicate when a foot of  lower limb is in contact with the ground (see [0037], lines 5-9) and wherein a generation program is configured to modify a cadence pulse rate responsive to said position signals (see [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic system of Gesotti to include a sensor for position signals as taught by Tomlinson so as to provide personalized response to the user dependent on his/her gait cycle.

With respect to claim 4, the modified Gesotti shows that the sensor is an accelerometer (see [003], lines 3-5 of Tomlinson) and said position signals are accelerometer signals (acceleration signals, [0037], lines 3-5 of Tomlinson).
With respect to claim 5, the modified Gesotti shows that said sensor is separate from said vibrotactile device (see fig 2 of Tomlinson with the sensors (part of 34) apart from the actuators (30)).
With respect to claim 6, the modified Gesotti shows the sensor (see claim 1) but lacks the sensor is integral to said vibrotactile device.
However, the feature of choosing a particular location, (placing the sensor in the vibrotactile device) is considered as an obvious design choice, since it appears that there is no criticality on the location of the sensor, and the modified Gesotti device would perform equally well with the sensor being placed separate or integral the vibrotactile device.
With respect to claim 8, the modified Gesotti shows that said subject is a first subject (user 1, fig 5 of Gesotti); said portable telecommunication device is a first portable 
With respect to claim 9, the modified Gesotti shows the first subject and a first sensor and a second subject but lacks a second sensor.
However, Tomlinson teaches a haptic system (10, fig 1) with a sensor (44, fig 3 containing sensor) configured to provide position signals of a lower limb in a gait cycle (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second vibrotactile device of the modified Gesotti to include a sensor for position signals as taught by Tomlinson so as to provide the second subject with the same vibrotactile response as a first subject. 
With respect to claim 10, the modified Gesotti shows that said first and second generation programs, which are resident in said first and second control units, (cueing scheme; see [0022], lines 4-6 of Gesotti) respectively, are configured to cause said right motor and said left motor, respectively to generate corresponding 6cadence pulses having a cadence equal to an average value of cadences detected starting from said position signals.
With respect to claims 15, the modified Gesotti shows a motor (see claim 1 above) but is silent on the motor being a voice coil-type motor.
However, Tomlinson teaches a vibrotactile device (10, fig 1 of Tomlinson) with a voice coil-type motor (30, fig 4; see [0052], lines 1-9 of Tomlinson).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motor of the modified Gesotti with the voice-coil type motor as taught by Tomlinson so as provide a well-known motor to supply vibration to the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gesotti in view of Tomlinson as applied to claim 1 above, and further in view of Sankai (7,785,279).
With respect to claim 7, the modified Gesotti shows the control unit but lacks control unit is configured to measure a current step rate according to said position signals; comparing said 
However, Sankai teaches a gait device (2, fig 1) with a control unit (20, fig 1) configured to measure a current step rate (walking speed); comparing said current step rate with a current value (standard parameter); and wherein a generation program is configured to modify said cadence pulse rate from said current value to a modified value corresponding to said current step rate (see col. 15, lines 15-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the modified Gesotti to modify based on comparing step rate and a value as taught by Sankai so as to more accurately control the haptic system.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/23/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejection by Tomlinson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785       

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785